Case 1:19-mj-00776-TAB Document 4 Filed 08/20/19 Page 1 of 1 PagelD #: 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

FILED

UNITED STATES OF AMERICA, ) AUG 2 0 2019

U.S. CLERK’S OFFI
INDIANAPOLIS, INDIANA

1:18-mj-776

Plaintiff

THOMAS MATTHEW MCVICKER

Defendant.

ee eee ee ee ee ee ee Oe

APPEARANCE
TO: CLERK OF COURT
Please enter the appearance of Gwendolyn M. Beitz, Indiana Federal Community

Defenders, Inc., as counsel for the Defendant.

£ A endolfr M. Beitz

Indiana Federal Community Defenders, Inc.
111 Monument Circle, Ste. 3200
Indianapolis, IN. 46204

(317) 383-3520

Attorney for Defendant

Dated: August 20, 2019

CERTIFICATE OF SERVICE

| hereby certify that on August 20, 2019 a copy of the foregoing APPEARANCE
was hand-delivered to the Clerk’s Office for filing. Service of this filing will be made on
all ECF-registered counsel by operation of the court's electronic filing system. Parties
may access this filing through the court's system

wendolyr M. Beitz
